DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 7/27/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1, 62, 64-67, and the cancellation of claims 61 and 63 have been made of record.
Claims 1-60, 62 and 64-67 are pending.
Claims 2-22 and 24-60 remain withdrawn for the reasons of record at pg. 2 of the office action of 4/27/2022.
Claims 1, 23, 62 and 64-67 are under examination.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 112-withdrawn

The rejection of claim 1 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendments to claim 1 which now incorporates the limitation of claim 61, previously indicated allowable (see the office action of 4/27/2022).
Claims 2-22 and 24-60 (withdrawn) are cancelled as the restriction election of Group 32 (claims 61-67) was made without traverse (see pg. 2 of the office action of 4/27/2022).
Conclusion
Claims 1, 23, 62 and 64-67 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646